Citation Nr: 1033927	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-30 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel
 

 




INTRODUCTION

The appellant served on active duty from June 1968 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a June 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

Following the statement of the case in September 2006, the 
Veteran filed with VA additional pertinent evidence with a waiver 
of RO review.  Therefore, Board adjudication of the current 
appeal may go forward without remanding the appeal for a 
supplemental statement of the case.  See 38 C.F.R. § 20.1304(c) 
(2009).


FINDING OF FACT

The Veteran's pes planus is manifested by pain on use of his 
feet, with no swelling or marked deformity.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71(a), Diagnostic Code 5276 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
review the entire record, the Board does not have to discuss each 
piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

The notice requirements were met in this case by a letter sent to 
the Veteran in March 2005.  That letter advised the Veteran of 
the information necessary to reopen his claim, and of his and 
VA's respective obligations for obtaining specified types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 C.F.R. § 3.159(b).  A March 2006 letter also advised the 
Veteran of how disability ratings and effective dates are 
determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.
The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The VA has also obtained private treatment 
records and associated them with the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to obtain 
or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The Veteran was afforded a medical examination in March 2005 and 
April 2006 to obtain an opinion as to the severity of his pes 
planus.  These opinions were rendered by medical professionals 
following a thorough examination and interview of the appellant 
and review of the claims file.  The examiners obtained an 
accurate history and listened to the appellant's assertions.  The 
examiners laid a factual foundation and reasoned basis for the 
conclusions that were reached.

There is no objective evidence indicating that there has been a 
material change in the severity of the appellant's service-
connected disorder since he was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  
Therefore, the Board finds that the examinations are adequate.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in developing 
the facts pertinent to the issue on appeal is required to comply 
with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 
38 C.F.R. § 3.159.



Increased Rating

The appellant contends that he is entitled to a rating in excess 
of 10 percent for his bilateral pes planus.  For the reasons that 
follow, the Board concludes that an increased rating is not 
warranted at any point during the appeal period.

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 
4.3.  The Veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as in the present case, entitlement to compensation has 
already been established and increase in disability rating is at 
issue, present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.  Further, the Board must 
evaluate the medical evidence of record since the filing of the 
claim for increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 
12 Vet. App. 119 (1999).

The appellant's disability has been rated as 10 percent disabling 
under 38 C.F.R. § 4.71(a), Diagnostic Code 5276.  Under this 
section, a 10 percent evaluation is granted as "moderate" where 
there is weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, pain on manipulation and use 
of the feet.  Id.

A 30 percent disability evaluation is considered "severe" and 
is warranted where there is objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation and 
use accentuated, indication of swelling on use, and 
characteristic callosities.  Id.

A 50 percent disability evaluation is considered "pronounced" 
and is warranted where there is marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran does not meet the criteria for an evaluation in excess of 
10 percent for bilateral pes planus.

The Veteran was afforded a VA examination in March 2005 where the 
examiner found he suffered from bilateral pes planus.  At this 
examination, the Veteran reported that he has increasing pain if 
he stands for more than 5-10 minutes and he finds it difficult to 
stand in one place.  The Veteran also reported that he was being 
seen by a private physician every 3 months for onychomycosis, 
thickened toenails, and callus formation.  The Veteran further 
reported he has not had any flare-ups which required him to use a 
cane for assistance since the early 1990s.  The examiner found 
there was no swelling, of either foot, heat or redness.  The 
examiner also found there was no pain with range of motion and 
the foot was nontender to palpation.  The examiner found the 
Veteran had no need for orthotics or corrective shoes because he 
was currently unemployed.  The examiner did note calluses on the 
medial aspect of the first metatarsal heads bilaterally and the 
lateral aspect of the fifth metatarsal heads bilaterally.  The 
examiner finally diagnosed the Veteran with bilateral pes planus, 
but noted that x-rays showed he had no evidence of a pes planus 
deformity.

Also, an April 2006 VA examination indicated that the Veteran 
reported no change in the condition of his feet since his March 
2005 examination.  The Veteran indicated he still had pain with 
prolonged walking and calluses on the balls of his feet.  The 
Veteran was not using shoe inserts or medications on his feet.  
Based on the examination and the March 2005 x-rays, the examiner 
found no evidence of pes planus, only bilateral low arches.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 10 percent disability rating.  
See 38 C.F.R. § 4.7.

The Board observes that a higher rating is not warranted because 
the competent evidence of record does not demonstrate that the 
Veteran's symptomatology most closely approximates a 30 percent 
evaluation or higher.  The Veteran does not have the symptoms 
ordinarily associated with a greater or "severe" rating, such 
as objective evidence of a marked deformity, pain on manipulation 
and use accentuated, indication on swelling on use, and 
characteristic callosities.  During his March 2005 VA 
examination, the examiner did note calluses on the Veteran's 
feet.  Also, in the January 2007 private treatment records, it is 
noted the Veteran had several areas of severe callus around the 
heel, but no ulceration or fissuring.  It is acknowledged that he 
had surgery on his feet.  This surgery, however, was for 
treatment of diabetic ulcers not pes planus.  Although the Board 
finds that the Veteran exhibits one symptom associated with a 
higher evaluation, it concludes that the Veteran's overall 
disability picture continues to most closely approximate that 
contemplated by a 10 percent evaluation.  

The Board notes that in a private treatment record from June 2002 
the Veteran was diagnosed with a pronounced and marked pronation.  
However, the Board finds this record is outside of the appeal 
period.  38 C.F.R. § 3.400(o)(2).  The Board also finds that the 
March 2005 and April 2006 VA examinations are more probative of 
the Veteran's disability during the appeal period.  The March 
2005 and April 2006 VA examinations included a review of the 
claims file and x-rays, and are the most recent examinations for 
the Veteran's currently diagnosed bilateral pes planus.

Overall, the Board concludes that the evidence discussed above 
supports no more than a 10 percent rating.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 10 percent, and therefore, does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

The Board also has considered whether the Veteran is entitled to 
a greater level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).
According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
disability is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's disability on appeal 
with the established criteria found in the rating schedule for 
this disability show that the rating criteria reasonably 
describes the Veteran's disability level and symptomatology.

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral pes planus.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to his bilateral pes planus as 
the Veteran is on disability, for an unrelated disorder, and 
unemployed.

The Veteran further contends he has pain with prolonged walking 
and standing in place for more than 5-10 minutes.  As noted 
above, however, this described amount of functional limitation is 
already contemplated in the ratings currently assigned.  There is 
no evidence in the medical records of an exceptional or unusual 
clinical picture.

In short, there is nothing in the record to indicate that the 
Veteran's disabilities cause impairment over and above that which 
is contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral of 
this case for extra-schedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (1991), the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they have been raised by the Veteran.  In this case, the Board 
finds no provision upon which to assign greater than a 10 percent 
evaluation for the Veteran's bilateral pes planus.

ORDER

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


